Title: To George Washington from Elias Dayton, 9 March 1782
From: Dayton, Elias
To: Washington, George


                        
                            Sir
                            Chatham March 9th 1782
                        
                        Last night I received the enclosed and as it contains intelligence that may be of consequence to the states,
                            I have taken the liberty of forwarding it to your Excellency by the first opportunity.
                        I am informed that the British are actually at work in erecting lines from North to East River, particulars
                            of which I shall have soon, a number of ships are said to have just arrived at Sandy Hook. I hope very soon to learn where
                            they are from. I have the honor to be Your Excellencys Most Hbl. Servant
                        
                            Elias Dayton
                        
                    